Citation Nr: 0839646	
Decision Date: 11/18/08    Archive Date: 11/25/08

DOCKET NO.  04-43 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Esquire


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1986 to 
January 1990.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, that denied service connection.  

In April 2005, the veteran testified at a personal hearing 
over which a Hearing Officer presided at the RO, a transcript 
of which has been associated with the claims folder. 

This appeal has been before the Board previously.  In 
June 2007, the Board denied the veteran's service-connection 
claim, and he appealed.  In June 2008, the Court of Appeals 
for Veterans Claims entered an order remanding the appeal to 
the Board for compliance with the instructions contained in a 
Joint Motion for Remand.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the veteran's claim so that he is afforded every possible 
consideration.

In a November 1989 entry in the veteran's service treatment 
records, an examiner indicated that an administrative 
separation was recommended and he noted that Dr. P. in the 
psychiatry department had evaluated the veteran the day 
before and recommended administrative separation.  Dr. P's 
evaluation and recommendation are not in the veteran's 
service treatment records.  In addition, the veteran 
testified at his personal local hearing before a Hearing 
Officer at the RO that he was sent for a psychiatric 
evaluation at a hospital.  He may be referring to the same 
evaluation by Dr. P. but that is not clear from the file 
because no clinical records appear in his claims folder.  Nor 
are the records for an administration separation from service 
(which apparently include mental health records) contained in 
the veteran's claims file.  These records concerning the 
veteran's mental health right before discharge are relevant 
because the veteran is claiming that his current 
schizoaffective disorder began during service.  

VA is required to make as many requests as are necessary to 
obtain relevant Federal records from a Federal department or 
agency.  38 C.F.R. § 159(c)(2).  VA may end its efforts to 
obtain such records only if VA concludes that the records 
sought do not exist or that further efforts to obtain the 
records would be futile, for example, when VA is advised that 
the records do not exist or that the custodian does not have 
them.  Id.  Then, VA must provide the veteran with notice:  
(1)  identifying which records are not available; 
(2) explaining what efforts VA took to obtain them; 
(3) describing further action VA will take regarding the 
claim; and (4) informing the veteran that he is ultimately 
responsible for proving the evidence.  38 C.F.R. § 159(e)(1).  

The RO did not comply with the regulation's requirements 
here.  Therefore, a remand is necessary for the purpose of 
obtaining any and all records (including the veteran's 
complete personnel file, the November 1989 psychiatric 
evaluation of the veteran by Dr. P., and all clinical records 
from the psychiatric evaluation of the veteran at a hospital 
shortly before separation from service) relating to the 
veteran's mental heath during service or determining that the 
records sought do not exist or that further efforts to obtain 
the records would be futile and so notifying the veteran. 

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain any and 
all service medical and service personnel 
records (including the veteran's complete 
personnel file, Dr. P.'s  November 1989 
psychiatric evaluation of the veteran, and 
all clinical records from the psychiatric 
evaluation of the veteran at a hospital 
shortly before separation from service), 
or determine that the records sought do 
not exist.  

If further efforts to obtain the records 
would be futile, note that in the 
veteran's claims file and send the veteran 
notice:  (1) identifying which records are 
not available; (2) explaining what efforts 
VA took to obtain them; (3) describing 
further action VA will take regarding the 
claim; and (4) informing the veteran that 
he is ultimately responsible for proving 
the evidence.  Associate any additional 
evidence with the claims folder.  

2.  Thereafter, readjudicate the claim.  
If any sought benefit is denied, issue the 
veteran and his representative a 
supplemental statement of the case.  After 
they have been given an opportunity to 
respond, the claims file should be 
returned to this Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




